Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, in part c) “said flow Qco2” lacks clear antecedent basis and is grammatically confusing, “the carbon dioxide-containing feed water of flow Qco2” to be consistent with the terminology of dependent claims 6 and 7 is suggested.
In claim 7, “appropriate amount” is vague and indefinite as a quantifiable value of carbon dioxide concentration.
In claim 9, it is unclear whether the Markush group of alternative magnesium ion sources encompasses natural, calcined and synthetic minerals other than those specifically listed as included ; the group listing is also unclear as to the distinction between “natural…minerals” and “partially or fully calcined…minerals”;
in addition, including…“hydromagnesite or magnesite” (plural recitations) is indefinite or ambiguous as to whether one or both of these forms of magnesite is included in the alternatives (“…hydromagnesite and magnesite” in each instance is suggested; 
and finally, it is unclear whether plural listings of  “brucite”, “dolomite”, “dolomitic limestone”, “calcareous dolomite”, “hydromagnesite” and “magnesite” overlap in meaning. 

In claim 12, “the contact time” lacks antecedent basis and the recitation of a time range of “at least 0.1 min and/or less than 30 min” is vague and ambiguous as to whether time periods of less than 0.1 min (which is less than 30 min) or more than 30 min (which is at least 0.1 min) are encompassed.
In claim 13, “solid bed…is provided by a cavity of a flow reactor” is confusing (“solid bed…provided in…”) is suggested.
In claim 14, “the contact time” lacks antecedent basis.
In claim 17, “the solubility limit in water” is confusingly vague (does this refer to the solubility limit of the particles or of some other material?).
In claim 19, “the solubility limit in water” is confusingly vague (does this refer to the solubility limit of the particles or of some other material?).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as obvious over Muro et al PGPUBS Document US 2014/0014582 (Muro) in view of  Skovby et al PGPUBS Document US 2013/0164411 (Skovby) and the PubChem brochure entitled “Magnesium carbonate” (PubChem). Referenced paragraph numbers of applied PGPUBS Documents are identified with “[ ]” nomenclature. Muro discloses for claim 1: A method for increasing the magnesium ion concentration of feed water [0001], the method comprising the following steps: 
(a) providing an inlet flow of feed water Quy (Q1), [0069];
(b) increasing the concentration of carbon dioxide in said inlet flow Qin to obtain a flow of carbon dioxide-containing feed water Qcox (5), [0040-0045, 0069-0072] and
(c) passing said flow Qvoz through a solid bed in a remineralization chamber (6) to obtain an outlet flow of treated water Qour [0010, 0046, 0069-0074]: 
characterized in that the solid bed in step (c) comprises a magnesium ion source, such as of magnesium carbonate or magnesium oxide [0029, 0036, 0073, 0074].
The claims differ by requiring the magnesium ion source to be in the form of solid particles having a solubility limit in water of 10 g/1 or less, measured at 20°C and 100 kPa. 
Skovby discloses a method for providing purified, re-mineralized water by providing a flow of feed water from a raw water source [0042, 0043], providing a by providing a re-mineralizer for enriching the purified and demineralized water with calcium and magnesium ions in the form of microionized particles of magnesium carbonate [0051-0057]. 
It would have been obvious to one of ordinary skill in the art of treating and remineralizing potable water, to have practiced the method of Muro, by utilizing microionized particles as the magnesium carbonate magnesium source, as suggested by Skovby, in order to increase the rate of dispersion and mixing of magnesium carbonate with the potable water passing through the bed, resulting in an increased mineral concentration.
Muro and Skovby are silent as to the property of the magnesium carbonate, or particles thereof. The claims differ by requiring such particles having a solubility limit of 10g/L or less, measured at 20 degrees C and 100kPa. However, PubChem teaches on page 8, that magnesium carbonate has a solubility of around 0.1g/L, or somewhat higher when in solution with carbon dioxide-containing water. Thus, it would have been inherently obvious to one of ordinary skill in the art of treating and remineralizing potable water, that the method of Muro, as practiced or modified in view of Skovby, would have encompassed utilizing particles with the claimed solubility limit.
Muro further discloses: 

the initial feed water being acidic, thus having a low total alkalinity of inherently less than 200 mg/L for claim 3 [0038, 0082]; 
and a Langelier Saturation Index (LSI) of about -2.0 to 1.0 for claim 4 [0076];
injection of carbon dioxide being by way of injecting of gaseous carbon dioxide into the inlet flow in the form of bubbles for claim 5 [0043]; 
option of utilizing a totally flooded absorber to increase the efficiency of capturing carbon dioxide gas thus inherently operable for achieving the claimed concentration of between 5 and 500 mg/L of carbon dioxide for claim 6 [0043, 0044, 0090];
adjustment of feed water pH to a range of from 5.0 to 8.5 by adding caustic soda for claim 7 [0081]; 
the magnesium source being magnesium carbonate [0007-0010] for claim 9;
a residence or contact time in the remineralization chamber or bed of 10 minutes for claim 12 [0078];
the solid bed being in the form of a bed or chamber in which the fluid passes through in ascending or descending flow from inlet line to outlet line [0010, 0069, figure 1, chamber 6 and adjacent flow lines and arrows] for claim 13; 
For claim 8, Muro is silent as to the temperature of the feed water, however discloses it being conditioned to be used for human or agricultural consumption, hence inherently being at ambient temperatures of between 5 and 35 degrees C [0002-0003].
Skovby further teaches:

and for claim 14, teaches adjusting of a concentration of carbon dioxide in the feed water to a concentration of about 50mg/L [0076], a particle size of magnesium ions of between 0.5 and 1.5 mm [0053] and at a contact time of between 0.5 and 5 min. [0059] between the water and magnesium compound-containing particles, as well as the further limitation of the magnesium ion source comprising calcareous or “partially calcined” dolomite [0057].
For claim 11, PubChem specifically teaches the solubility limit of the magnesium carbonate being of 5g/L or less.
For independent claims 15 and 18, Muro additionally discloses: A water treatment system for increasing the magnesium ion concentration of feed water, the system comprising: 
(i) an inlet from a line, the line or inlet being configured to receive an inlet flow of feed water Qin (inlet from Qt to line 1/3 having flow Q1);
(ii) a pretreatment device 5 (figure 1) connected to said line, the pretreatment device being configured to increase the concentration of carbon dioxide in said inlet flow of feed water Ow to obtain a flow of carbon dioxide-containing feed water Qco2 [0040-0045, 0069-0072]; and
(iii) a solid bed or “reactor” 6 (also see [0046 regarding “remineralization reaction is completed”]) located downstream from the pretreatment device, the solid bed being configured to receive the flow of carbon dioxide-containing feed water Qco2 
characterized in that the solid bed comprises a magnesium ion source [0029, 0036, 0073, 0074].
The claims differ by requiring the magnesium ion source to be in the form of solid particles having a solubility limit in water of 10 g/1 or less, measured at 20°C and 100 kPa. 
Skovby discloses a method for providing purified, re-mineralized water by providing a flow of feed water from a raw water source [0042, 0043], providing a combination of purification and demineralizing units or apparatus to treat the feed water [0044, 0045], injecting carbon dioxide into the water by providing a carbon dioxide injector [0020, 0046-0050], passing the carbon dioxide enriched water through a re-mineralizer, in the form of a slurry injector, by providing a re-mineralizer for enriching the purified and demineralized water with calcium and magnesium ions in the form of microionized particles of magnesium carbonate [0051-0057]. 
It would have been obvious to one of ordinary skill in the art of treating and remineralizing potable water, to have practiced the method of Muro, by utilizing microionized particles as the magnesium carbonate magnesium source, as suggested by Skovby, in order to increase the rate of dispersion and mixing of magnesium carbonate with the potable water passing through the bed, resulting in an increased mineral concentration.
Muro and Skovby are silent as to the property of the magnesium carbonate, or particles thereof. The claims differ by requiring such particles having a solubility limit of 
Muro further discloses: 
injection of carbon dioxide being by way of injecting of gaseous carbon dioxide into the inlet flow in the form of bubbles for claim 16; the magnesium source being magnesium carbonate [0007-0010]; 
and the solid bed being in the form of a bed or chamber in which the fluid passes through in ascending or descending flow from inlet line to outlet line [0010, 0069, figure 1, chamber 6 and adjacent flow lines and arrows] for claims 17 and 19.
Also for claims 17 and 19, Skovby further teaches the particles having a weight median particle size in the range of from 0.05 to 20 mm, extrapolated from the values of Skovby [0053], and PubChem specifically teaches the solubility limit of the magnesium carbonate being of 2g/L or less, or 0.5g/L or less.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Muro et al PGPUBS Document US 2014/0014582 (Muro) in view of  Skovby et al PGPUBS Document US 2013/0164411 (Skovby) and the PubChem brochure entitled “Magnesium carbonate” (PubChem), as applied to claims 1-19 above, and further in view of Brotman PGPUBS Document US 2011/0100890. Claim 20 further differs by requiring the flow reactor to be in the form of a flow cartridge. Brotman teaches a system and process to .
 It would have been further obvious to one of ordinary skill in the water treatment and remineralization arts, to have further modified the Muro system by constructing the treatment bed reactor as a cartridge, as taught by Brotman, to facilitate quick, easy replacement of the source of mineral, upon it becoming depleted.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
11/9/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778